Citation Nr: 1724839	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-33 325	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for panic disorder with agoraphobia and generalized anxiety disorder (acquired psychiatric disorder) prior to July 7, 2016.

2. Entitlement to a disability rating in excess of 70 percent for panic disorder with agoraphobia and generalized anxiety disorder (acquired psychiatric disorder) after July 7, 2016.

3. Entitlement to a total disability evaluation based on individual unemployability resulting from service-connected disability (TDIU) prior to July 7, 2016.  


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from October 1980 to October 1983 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (AOJ) in Winston-Salem, North Carolina.

In September 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's electronic claims file.

In February 2015, the Board remanded the case for additional development.  Specifically, the Board requested additional development in the form of an updated VA medical examination and addition of Social Security Administration (SSA) records to the Veteran's claims file.

Following the directed development, the AOJ delivered a Supplemental Statement of the Case (SSOC) in September 2016.  Through the SSOC, the AOJ increased the Veteran's rating for his service-connected panic disorder from 30 to 70 percent, starting July 2016.  In addition, in July 2016, the AOJ granted entitlement to TDIU for the Veteran's service-connected disability effective from July 7, 2016.  This action does not fully satisfy the appeal.  Accordingly, the matter has been returned to the Board.  


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's service-connected panic disorder with agoraphobia and generalized anxiety disorder disability picture approximates occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment resulting from the Veteran's service-connected psychiatric disorder is not show.  .

2. The record prior to July 7, 2016, shows that the Veteran is unable to maintain employment as a result of his service-connected acquired psychiatric condition.  



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, and no higher, for the service-connected panic disorder with agoraphobia and generalized anxiety disorder are met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9412 (2016).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for an award of TDIU are met prior to July 7, 2016.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2016).

The notice the VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

The Veteran was provided with VCAA compliant notification through letters dated in March 2009 and February 2010.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Service treatment records, post-service medical records, and lay statements have been associated with the claims file.  The AOJ also obtained medical records and claims processing documents from the Social Security Administration (SSA).

Considering the circumstances surrounding the claims currently before the Board, VA has satisfied its dual duties to notify and assist.

II. Increased Rating for Anxiety Disorder

      A. Rating Principles

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as in this this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings-the assignment different disability evaluations for separate periods of time-may be appropriate when the claimant has appealed the denial of a request for an increase in the rating previously assigned to a service-connected disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For the reasons set out below, the evidence in this case does not warrant an increased schedular rating, beyond the current 70 percent, for the Veteran's service-connected panic disorder.

In December 2010, the RO granted a 30 percent rating for the Veteran's anxiety disorder (with an inception date in February 2009).  The Veteran's notice of disagreement (with the 30 percent rating) was received the same month, December 2010.   As noted earlier, through the September 2016 SSOC, the AOJ increased the Veteran's rating for this disability from 30 to 70 percent.  Along with other, related issues, the Board will now consider whether a one hundred (100) percent rating is appropriate for the Veteran's anxiety disorder disability.

      B.  Rating prior to July 7, 2016

Days after the Winston-Salem RO assigned a 30 percent rating for his panic disorder disability, the Veteran replied with a notice of disagreement in December 2010.  The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

At the September 2014 Board hearing, before the undersigned VLJ, the Veteran testified about the repetitive, frequent panic attacks that he endures in in a variety of situations, i.e., social and workplace.  The Veteran testified that he suffers from short-term memory loss.  The Veteran testified that he does not maintain social relationships; the Veteran's marriage ended in divorce, because his spouse could not adjust to his disability / condition.  Moreover, the Veteran related his inability to obtain or maintain employment because of his service-connected disability.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Identification of panic attacks, memory loss, social interaction schemes, and difficulties with finding and/or maintaining employment does not require medical knowledge; therefore, the Board finds the Veteran's September 2014 testimony for these symptoms / consequences both competent and credible.  Based on the additional evidence found in the claims file in support of an increased rating determination, a prolonged discussion about the weight afforded to the Veteran's lay evidence is unnecessary. 

The Board notes that medical providers assigned Global Assessment Functioning (GAF) scores during the claim period.  Specifically, the Veteran scored 50, 42 and 40 in October 2010, December 2010 and March 2011, respectively.   The 40 GAF score reflects major impairment in the workplace.  See GAF scale, DSM-IV.  The 42 & 50 GAF scores reflect serious impairment in in social and occupational functioning.  Id.

The Board observes that for a 70 percent rating, the Veteran must have occupational and social impairment, with deficiencies in most areas, such as work, school, family, judgment, thinking, or mood.  38 C.F.R. § 4.130.   Of the eight hallmark symptoms that could support an increase to 70 percent, two relate to the facts currently before the Board: 1) difficulty in adapting to stressful circumstances (including work or a worklike setting), and 2) an inability to establish and maintain effective relationships.  Id.  

Near the outset of the claim period, in August 2010, the Social Security Administration (SSA) concluded that, "the demands of the claimant's past relevant work exceed the residual functional capacity."  The tenth paragraph of the SSA decision provided, "(c)onsidering the claimant's age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that the claimant can perform . . .."  Ultimately, the SSA determined that Veteran had the following severe impairments: anxiety, agoraphobia, depression, panic attacks, and osteoarthritis. 

When reaching the August 2010 conclusions, the SSA relied on medical reports from multiple sources.  For example, in March 2010, a provider at a VA medical center surmised, "(i)t is writer's opinion that the pt would be best served by seeking a lower-stress work environment that would limit, though not necessarily eliminate, high levels of public/social demands as part job."  

The Board concludes that the March 2010 medical provider's suggestion that the Veteran avoid stressful workplace environments equates to his inability to adapt to stressful circumstances.  As noted earlier, difficulty in adapting to stressful circumstances (including work or a worklike setting) is one of the hallmark symptom for a 70 percent rating under 38 C.F.R. § 4.130.

Prior to July 2016, the Veteran underwent multiple psychological examinations.  Throughout the claim period the Veteran has exhibited a consistent level of symptoms to warrant a 70 percent rating for his disability.  For example, in October 2010, while assigning a GAF score of 50, the reporting physician noted, "the Veteran is anxious, stays to himself, has no friends, does not go to church, has limited Interests, and takes medication with some relief."  

When the Board steps back and views the claims file as a whole, the evidence demonstrates that the Veteran had symptoms sufficient to satisfy the 70 percent rating criteria, under 38 C.F.R. § 4.130, throughout the course of the appeal.  Moreover, those symptoms have persisted throughout the claim period.  Consequently, the Board now grants an initial 70 percent rating for the service-connected panic disorder.

      B.  Rating in excess of 70 percent.

Having determined that a grant of 70 percent is warranted throughout the course of the appeal, the Board will now address whether the schedular criteria for a rating in excess of 70 percent is warranted.  A 100 percent rating for a mental disorder requires "total occupational and social impairment . . .."  38 C.F.R. § 4.130.

 In July 2016, a VA psychologist reported on the current mental health of the Veteran.  When rendering the July 2016 report, the VA medical provider considered all the hallmark symptoms for a 100 percent rating under 38 C.F.R. § 4.130, to include gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and, memory loss for names of close relatives, own occupation, or own name.  The medical provider determined that the Veteran presented none of these hallmark factors.

None of the other evidence-lay and/or medical-in the claims file indicates that the Veteran has exhibited symptoms consistent with total occupational and social impairment.  The report of a June 2009 VA examination notes that while the Veteran is always anxious and has panic attacks, his temper was good and his interest and energy were good.  He had never tried to kill himself.  While he reported that he had no close friends, he continued to go to church regularly suggesting that he did not have total social impairment.  Further, he was close to his son.  While he was not working, he was looking for work.  He was cooperative during the examination with no loosened associations or flight of ideas.  He had no bizarre motor movements or tics.  His mood, while somewhat tense, was cooperative and friendly with an appropriate affect.  There was no impairment of thought processes or communication and no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented with adequate memory, both remote and recent.  Likewise, his insight, judgment, and intellectual capacity appeared adequate.  Rather than total social impairment, the examiner noted that the Veteran had "some impairment of activities and interaction with others."  

Subsequent examination in October 2010 revealed sporadic symptoms.  The veteran reported that he was always anxious and had anxiety episodes several times per week.  He was uncomfortable in crowds and felt as though he was losing control.  He also reported interrupted sleep nightly with sporadic appetite and concentration that was not good.  The Veteran no longer went to church because he could not stand crowds.  The examiner observed that the Veteran answered questions and volunteered information.  There were no loosened associations or flight of ideas.  While tense, his affect remained appropriate.  He had no suicidal or homicidal ideation or intent and no impairment of thought processes or communications.  The examiner noted that the Veteran's symptoms resulted in impairment of employment and social functioning, but did not state that the Veteran had total occupational and social impairment as a result of his psychiatric symptoms.  

Similarly findings were noted on the report of a July 7, 2016 VA examination.  The examiner observed that the Veteran's symptoms were most consistent with occupational and social impairment with deficiencies in most areas.  The examiner did not indicate that the symptoms were consistent with total occupational and social impairment.  

Based on the foregoing, the Board concludes that the evidence does not symptomatology consistent with total occupational and social impairment as contemplated by a schedular rating in excess of 70 percent.  Accordingly, the Board concludes that a 100 percent schedular rating for the Veteran's anxiety disorder is not warranted.  

      C.  Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted. 

The current, schedular 70 percent rating adequately contemplate the Veteran's disability picture.  The Veteran's demonstrated symptoms, anxiety, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, occupational and social impairment, anxiety, and recurrent panic attacks, are all specifically contemplated by the schedular criteria.  Moreover, the Veteran's inability to work is reflected in the TDIU benefit granted by the RO in its July 2016 rating decision.  Considering these combined realities, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary and/or unwarranted at present.



IV. TDIU prior to July 7, 2016

As previously noted, the Winstom-Salem RO granted the Veteran TDIU compensation in a July 2016 rating decision.   The RO based its TDIU grant on the July 2016 VA medical report, which is the same report that resulted in the rating increase the Veteran received for his panic disorder disability in September 2016.  The RO set the TDIU effective date as July 2016, because, until then, the RO concluded that the Veteran did not have a disability profile that would satisfy the TDIU criteria.  See 38 C.F.R. § 4.16(a).  In November 2016, through counsel, the Veteran submitted his notice of disagreement with the July 2016 TDIU effective date.

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In a September 2012 VA Form 9, the Veteran revealed that his service connected disability prevented him from obtaining and/or maintaining gainful employment.   The AOJ, ultimately, granted TDIU on July 18, 2016 and assigned an effective date of July 7, 2016 (the date that the VA psychologist commented that, "the (Veteran) is believed to have psychiatric symptoms that would more than likely significantly limit his capacity in a competitive workforce setting.  The intensity of anxiety and frequency of panic attacks would create any number of workplace challenges, including . . ..") 

Pursuant to today's decision, the Veteran's psychiatric disability rating will increase to 70 percent for the period of appeal prior to July 7, 2016.  

"When the issue of TDIU is raised during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curiam).  The Veteran filed his TDIU claim during the administrative appeal of the denial of an increased rating for his psychiatric disability.  See December 2013 VA 21-8940.  Pursuant to Rice, the "date of claim" for the purpose of the Veteran's request for an earlier effective date for TDIU is not the Veteran's diagnosis date in July 2016.  Rice, 22 Vet. App. at 454.   Rather, the Board finds that in light of the severity of his service-connected acquired psychiatric disorder, it is at least as likely as not that he would not be able to function in a work environment.  Especially, in light of the findings of the SSA suggesting that his psychiatric disabilities have a large impact on his current unemployability.  

Accordingly, as the Board has determined that a rating of 70 percent is warranted throughout the period on appeal and the evidence suggests that he cannot work in large part due to his psychiatric condition, the Board, applying the benefit of the doubt in the Veteran's favor, concludes that a total disability evaluation due to individual unemployability resulting from service connected disability is warranted for the period on appeal prior to July 7, 2016.  


ORDER

Entitlement to a disability rating of 70 percent for a panic disorder with agoraphobia and generalized anxiety disorder (acquired psychiatric disorder) is granted for the period on appeal prior to July 7, 2016.  

Entitlement to a disability rating in excess of 70 percent for a panic disorder with agoraphobia and generalized anxiety disorder (acquired psychiatric disorder) is denied.


Entitlement to an earlier effective date for an individual unemployability rating (TDIU) is granted for the period prior to July 7, 2016.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


